* Corpus Juris-Cyc. References: Appeal and Error, 3 C.J., p. 405, n. 26.
This case comes on to be heard on motion of the appellees to dismiss the appeal for the reason that the amount in controversy does not exceed the sum of fifty dollars. The case originated in the court of a justice of the peace, and the amount for which the plaintiff sues is one hundred sixteen dollars. In due course the case reached the court below, in which a judgment was rendered for the plaintiff for six dollars and eighty-five cents, from which the plaintiff has appealed to this court.
The appellees' contention is that the amount of this judgment is the amount in controversy on this appeal but under the statute, section 86, Code of 1906 (Hemingway's Code, section 66), the amount in controversy is not the amount for which the plaintiff obtained judgment, but is the difference between the amount sued for and the judgment recovered by him. *Page 558 
Prior to the Code of 1892, the provision of the statute was that "where the amount in controversy exceeds the sum of fifty dollars, either party shall be entitled to an appeal, to the supreme court, as in cases originating in the circuit court" (Revised Code, 1880, section 2354); but in 1892 there was added thereto a provision that "the plaintiff may also appeal to the supreme court in cases where the difference between his demand and the judgment in his favor shall exceed said sum." Section 85, Code of 1892. The cases of Ward v. Scott, 57 Miss. 826;Wimbush v. Chinault, 58 Miss. 234; Leake County v. Carr,
56 So. 345, 100 Miss. 91; City of Pass Christian v. Lizana,
64 So. 209, 106 Miss. 470; Kelly v. Ladies' Aid Society
(Miss.), 106 So. 627 — are not in point here. The first two were decided prior to the adoption of the Code of 1892, and in all of them the appeals were by the defendants.
As the difference between the plaintiff's demand and the judgment recovered is more than fifty dollars, an appeal by the plaintiff will lie.
Motion overruled.